In an action to recover damages for discriminatory discharge from employment pursuant to, among other provisions, Executive Law § 296, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 9, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the defendant’s wife could not be counted as a person in his employ for the purposes of bringing him within the definition of an “employer” under Executive Law § 292 (5) or Administrative Code of City of New York § 8-102 (5) (see DeStefano v Kopelman, 265 AD2d 446; Germakian v Kenny Intl. Corp., 151 AD2d 342; State Div. of Human Rights v GTE Corp., 109 AD2d 1082). Accordingly, the motion for summary judgment dismissing the complaint was properly granted. Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.